OPINION
SEITZ, Chief Judge.
Plaintiffs are recipients of lump sum Social Security benefits. Defendants are officers and agents of the Pennsylvania Department of Public Welfare (“DPW”). Plaintiffs allege in their complaint that the manner in which DPW has attempted to collect their federal benefits in reimbursement of amounts granted under the state welfare laws amounts to invalid use of “legal process” within the meaning of 42 U.S.C. § 407 and the Supreme Court’s interpretation of that act in Philpott v. Essex County Welfare Board, 409 U.S. 413, 93 S.Ct. 590, 34 L.Ed.2d 608 (1975).
The district court concluded that between January 10, 1973, the date on which Philpott was decided, and November 1, 1973, the effective date of a DPW internal memorandum which explained Philpott to DPW employees, DPW did in fact employ improper collection practices. However, the court also concluded that there was no evidence that DPW employed improper practices after November 1, 1973, “although it does continue to solicit or accept installment payments from welfare recipients who entered into reimbursement agreements prior to that date.”
The district court realized that the Supreme Court’s decision in Edelman v. Jordan, 415 U.S. 651, 94 S.Ct. 1347, 39 L.Ed.2d 662 (1974), precluded it from granting part of the relief sought, namely, the restitution of benefits wrongfully collected by DPW. Since the court found no evidence that DPW’s current collection practices violate 42 U.S.C. § 407, it also refused plaintiffs’ request for declaratory and injunctive relief. Plaintiffs have not appealed from these decisions to deny the relief they requested.
The district court did, however, itself design “limited prospective relief” for two subclasses: “(1) welfare recipients who are currently reimbursing DPW, on an installment basis, for claims established prior to November 1, 1973; and (2) all welfare recipients who may have pendent state law claims against DPW, i.e., persons who have *4made either lump sum or installment reimbursement payments to DPW since November 1, 1973, either because DPW coerced or misled them into making such payments or because the payment though voluntary was obtained in violation of DPW regulations which prohibit case workers from becoming involved in the collection process.” The court ordered the defendants “to serve notice upon all identifiable members” of these subclasses “(1) that under Philpott they have no legal obligation to make reimbursement out of their federal disability benefits; and (2) that as a matter of state law they may have a cause of action against DPW.” The court also ordered that the defendants later “file ... a report which outlines the extent of compliance with the terms of this Order . . .”
I.
The parties have raised several issues for this court’s attention. But we need consider only whether Edelman v. Jordan, supra, prohibited the district court from requiring defendants to notify the designated subclasses of their Philpott rights, since we conclude that Edelman is dispositive of this case.
In Edelman, plaintiffs alleged that a state welfare regulation was in conflict with federal regulations and with the Fourteenth Amendment. The district court agreed, and ordered state officials to distribute benefits which had been withheld under the regulation and to comply prospectively with the applicable federal law. The Supreme Court, however, eliminated the requirement that the officials distribute funds which had been withheld, since it concluded that the Eleventh Amendment precluded the district court from granting such relief.
Like other recent Supreme Court decisions, Edelman indicates that the determination of whether relief is barred by the Eleventh Amendment and the doctrine of sovereign immunity depends upon two distinct inquiries: (1) whether the relief operates against the sovereign itself or only against an officer (2) whether any relief which does operate against the sovereign itself is permissible because the state has waived its general immunity from suit and its right not to be sued in federal court.
As the Supreme Court stated in Edelman, the line between relief which operates against the sovereign itself and relief which operates only against an officer is often difficult to draw. In some cases, courts may undoubtedly require state officials, in their role as state officials, to take or refrain from taking action. E.g., Goldberg v. Kelly, 397 U.S. 254, 90 S.Ct. 1011, 25 L.Ed.2d 287 (1970). However, at a minimum, the relief must be a “necessary consequence of compliance in the future with a substantive federal-question determination,” and not a form of redress for a “past breach of a legal duty.” 415 U.S. 651, 668, 94 S.Ct. 1347, 1358, 39 L.Ed.2d 662.
Under the standard just set forth, the district court’s order must be considered to grant relief against Pennsylvania itself, and not merely the defendant officers.
In the first place, the order must be regarded as á grant of relief, and not as a measure adopted to supervise the conduct of the litigation, since the district court was attempting to make welfare recipients aware of their possible right to file state petitions for refunds. Second, while the district court was concerned about payments which federal beneficiaries might make in the future, this concern was motivated by its view of DPW’s past, not current practices. The court considered “lawful” the manner in which DPW currently solicits funds from federal beneficiaries— including those beneficiaries who are now entitled to notice. On the other hand, the court was concerned that DPW’s past illegal practices might lead recipients who entered into reimbursement agreements prior to November 1, 1973 to make unwarranted installment payments in the future, especially given DPW’s .decision, not in itself illegal, to refrain from giving recipients notice of their rights. Thus, while plaintiffs requested relief for “all present and past” federal welfare recipients “who have been ... or are subject” to DPW *5collection efforts, the court only granted notice to those who have been affected by past practices.
In sum, the court’s order looks to a “past breach of a legal duty,” and is not a “necessary consequence of compliance in the future with a substantive federal-question determination.” Since it follows that the relief granted by the court operates against Pennsylvania itself, we must consider whether the order is permissible because the Commonwealth has waived its immunity from suit. Edelman makes clear that there has been no such waiver, since “the threshold fact of congressional authorization to sue a class of defendants which literally includes States is wholly absent,” and Pennsylvania has not “consented to the abrogation of [its] immunity,” 415 U.S. 651, 672, 94 S.Ct. 1347, 1360, 39 L.Ed.2d 662.
The order of the district court will be reversed, and the case remanded with a direction that the complaints be dismissed. The relief requested in No. 76-1968 will be denied.